DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06 January 2021 has been entered. Claims 1-6, 8-9, and 11-12 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 07 October 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0309163 A1) in view of Oh et al. (US 2016/0056497 A1) and Nakai et al. (US 2014/0113180 A1). 
Regarding Claim 1, Kim discloses a stacked battery comprising a stack (40 in Fig. 11), wherein
the stack comprises a first current collector layer (450, [0100, 0107]) that comprises one end face in a stacking direction of the stack, a second current collector layer (460, [0100, 0108]) that comprises
a plurality of bipolar current collector layers (410, [0100]) that are arranged between the first and second current collector layers at intervals in the stacking direction (Fig. 11 shows a plurality of bipolar current collectors 410 between the unit cells’ active material layers at intervals within the stack 40), and
a plurality of electric elements (unit cells 1-3, Fig. 11) that are electrically connected to each other in series via the bipolar current collector layers between the first and second current collector layers (it would be clear that electrical connections between these electric elements and the bipolar current collectors exist since such are adjacent within a battery disclosing no insulating impediments), 
each of the electric elements comprises a cathode active material layer (420, [0102]), an anode active material layer (430, [0103]), and an electrolyte layer that is arranged between the cathode and anode active material layers (first and second active material layers 420 and 430, between which are electrolyte layers 440, shown in Fig. 11 and described in [0100]).

Kim fails to disclose a ratio of the length between the two end faces in the stacking direction to the orthogonal cross-sectional electrode surface area (“h/S” as defined in the instant application) being greater than 1. 
Oh, which is analogous to Kim et al. in the art of stacked battery structures, teaches this ratio in [0011] by disclosing an electrode stack that is relatively long in the vertical direction as compared with the area of each of the electrodes. As the length is greater than the cross-section, it would necessarily result in a ratio greater than 1, satisfying the claim requirements. Additionally, Oh teaches in [0011] that increasing the electrode stacking length relative to each electrode area is beneficial to restrain swelling of the electrodes. Therefore, it would have been obvious to a person having ordinary skill in the art to 

Modified Kim fails to disclose a capacity is no more than 0.32 Ah, and the electrode area S is 1 cm2 to 10 cm2. (In other words, an areal capacity of no more than 320 mAh/cm2). 
Nakai, which is analogous in the art of electrode stacks, teaches in [0156] the cumulative nature of battery capacity and teaches an example wherein a single cell unit can have an areal capacity of 0.065 mAh/cm2 with an electrode surface area of 6.25 cm2 (within the claimed range of 1-10 cm2), further teaching that a stack comprising a plurality of these unit cells can have an overall areal capacity of 10 mAh/cm2 (within the claimed range of ≤ 320 mAh/cm2). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). Additionally, the cumulative areal capacity of stacked battery unit cells is a result-effective variable, and the manipulation of such to achieve desired battery overall battery capacity is within the ambit of a person with ordinary skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result-effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980); see MPEP § 2144.05(II).

Regarding Claim 2, modified Kim discloses the limitations of claim 1 above and discloses the major axis length may be 1.5-50 times the minor axis length (Oh [0025]) thereby rendering obvious the claimed limitation “wherein the ratio h/S (cm-1) is more than 10.” In the case where the claimed ranges prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 Regarding Claim 12, modified Kim discloses the limitations of claim 1 above and discloses a solid electrolyte 440 (Kim [0100, 0106], Fig. 11).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh and Nakai as applied to Claim 1, further in view of Ko (US 2017/0092967 A1).
Regarding Claims 3 and 5, modified Kim teaches the limitations of Claim 1 as set forth above, but fails to disclose dual current collectors at each end faces of the stacked battery. 
Ko, which is analogous in the art of stacked fuel cells, teaches that having current collectors on the battery ends (130 in Fig. 3) which are formed of two collector plates each (multilayer elements 132 and 134 in Figs. 3 and 5) is useful for stable battery operation during temperature increase ([0035] and [0047]). It would have been obvious to a person having ordinary skill in the art to modify the stacked battery disclosed by modified Kim with teaching from Ko to include dual current collector layers at each end of stacked battery with the motivation of achieving more stable battery operation during temperature fluctuations, reading on the claimed limitations of a “third current collector layer that is arranged on an outer side than the first current collector” and a “fourth current collector layer that is arranged on an outer side than the second current collector.” 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Oh, Nakai, and Ko as applied to Claim 3 or 4 above, further in view of Yanai et al. (US 6235426 B1).
Regarding Claims 4 and 6, modified Kim teaches the limitations of claims 3 and 5 as set forth above, but fails to dispose PTC layers directly between dual end-face current collector layers of the stacked battery. 
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh and Nakai as applied to Claim 1, further in view of Miyazaki et al. (US 2012/0156552 A1).
Regarding Claim 11, modified Kim teaches the limitations of Claim 1 as set forth above but fails to disclose the claimed cathode and anode thickness ranges. 
Miyazaki, which is analogous art in the field of bipolar unit cells within secondary stacked batteries and desires extended battery life, teaches in [0033-0034] that the thickness of the positive electrode (cathode) as well as the thickness of the negative electrode (anode) are not particularly limited and should be determined considering the intended battery use. Miyazaki further teaches in [0033] that the cathode (or anode, [0034]) active material layer thickness for the stacked battery is within a “typical” range of 10 µm to 500 µm, thereby rendering obvious the claimed limitations “a thickness of the cathode active material layer is 20 µm to 2 mm and a thickness of the anode active material layer is 20 µm to 2 mm.” Therefore, a person having ordinary skill in the art would be motivated to use a thickness set forth by Miyazaki to form the electrodes set forth by modified Kim, as prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Transitional phrases used in claim 1 have been amended from “composes” to “comprises”. Examiner notes that ‘compose’ was closed claim language, whereas ‘comprise’ is open-ended claim language (see MPEP 2111.03(IV) versus MPEP 2111.03(I)). The language within Claim 1 as amended by Applicant changed the scope of the claim.
Furthermore, claim 1 has been amended to include a combination of limitations which were previously found within parallel dependent claims and thus did not require examination in combination. The new scope of amended claim 1, in light of the combined limitations, necessitated a new search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kamizori et al. (US 2014/0227562 A1). 
Kamizori teaches in [0082] an areal capacity of around 3 mAh/cm2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/J.L.W./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727